Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/29/2021 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Phosphorene FETs – Promising Transistor Based on a few layers of Phosphorus Atoms”, by Kuanchen Xiong, herein referred to as “Kuanchen”.



    PNG
    media_image1.png
    328
    560
    media_image1.png
    Greyscale

Regarding claim 1, Kuanchen teaches an semiconductor device comprising: 
a channel layer (see figure above: “few layer phosphorene” ) provided on a substrate (see figure above: “high resistivity Si”) and extending perpendicular to a top surface of the substrate (please see figure above which shows layout of “few layer phosphorene”), the channel layer having a fin shaped structure having a first surface and a second surface opposite to the first surface, the first and second surfaces being perpendicular to the top surface of the substrate (since the channel layer is a few layer thickness, it has sides which are perpendicular to the substrate surface; this “thickness” gives the channel a fin shape); 
a source/drain layer (see figure above: “source/drain”) disposed at a side of the channel layer and electrically connected to the channel layer (see figure above); and 
a gate electrode (see figure above: “top gate”) provided adjacent to the first and second surfaces of the channel layer and crossing the channel layer, wherein the phosphorene is a known type 2D material).  
Please note that multiple embodiments of this prior art are used above (i.e. top and bottom gate structure). It would have been obvious to a PHOSITA, at the time said invention was made to utilize these embodiments in combination since are related to similar fields of endeavor.
Regarding claim 5, Kuanchen teaches an semiconductor device of claim 1, wherein the channel layer comprises: a first portion that extends in a direction perpendicular to the top surface of the substrate (see figure above; this first portion is the side surface of the “few layer phosphorene” which has the smaller surface area); and a second portion that extends from the first portion to be parallel to the top surface of the substrate (see figure above; this second portion is the side surface of the “few layer phosphorene” which has the larger surface area).  

Allowable Subject Matter
Claims 10-16 allowed.
The following is an examiner’s statement of reasons for allowance: claim 10 teaches “... a gate electrode on the first and second surfaces and crossing the fin shaped layer, 4 wherein the gate electrode has a double gate structure.”

Claims 17-20 allowed.
The following is an examiner’s statement of reasons for allowance: claim 10 teaches


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the source/drain layer comprises a second material connected to the first material by covalent bonds.  
Claim 3 is objected to based on its dependency on claim 2

Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: “…the source/drain layer comprises a carbon nanotube, whose longitudinal axis is perpendicular to the top surface of the substrate, and the carbon nanotube is directly connected to the channel layer.”

Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the channel layer comprises a plurality of first portions and a plurality of second portions, which are connected to each other in a zigzag shape, and the source/drain layer comprises a first source/drain layer and a second source/drain layer connected to two opposite end portions, respectively, of the channel layer.  

Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  an insulating layer covering the channel layer, the source/drain layer, and the gate electrode; and 3 an interconnection line provided on the insulating layer and electrically connected to the source/drain layer.  

Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  an insulating layer covering the channel layer, the source/drain layer, and the .  

Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the channel layer and the source/drain layer constitute an active layer, and a plurality of active layers are provided, the plurality of active layers are arranged on the substrate in a direction parallel to the top surface of the substrate, and the gate electrode is provided to commonly cross a plurality of channel layers of the plurality of active layers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CALEB E HENRY/Primary Examiner, Art Unit 2894